Citation Nr: 0936549	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-31 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the appellant has eligibility for death pension 
as the Veteran's surviving spouse. 

2.  Whether the appellant has eligibility for dependency and 
indemnity compensation (DIC) and death compensation as the 
Veteran's surviving spouse.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1980 to June 
1984, and from August 1986 to October 1998.  He died in March 
2005, and the appellant is seeking VA death benefits as his 
surviving spouse.  
 
This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Hartford, 
Connecticut.  Due to the location of the appellant's current 
residence, the jurisdiction of this appeal rests with the RO 
in St. Petersburg, Florida. 

As background, the appellant was married to the Veteran from 
October 2004 until his death in March 2005.  One month later, 
the appellant filed a claim for DIC and accrued benefits for 
any of the Veteran's outstanding claims.  In January 2006, 
the RO denied the DIC claim on the basis that the cause of 
death was not service-connected.  

In February 2006, the appellant filed a new claim for DIC and 
death pension benefits.  On this occasion, the RO concluded 
that she was not a surviving spouse and therefore not 
entitled to death benefits.  In the September 2006 Statement 
of the Case (SOC) the RO explained that she is not a "valid 
widow" because her marriage to the Veteran did not occur one 
year or more before the Veteran's death pursuant to 38 C.F.R. 
§ 3.54 (2008).  

Although the RO considered the appellant's eligibility as a 
surviving spouse to be a single issue, the Board notes that a 
surviving spouse's eligibility for death pension and DIC is 
based on different standards.  Compare 38 C.F.R. § 3.54(a) 
with 38 C.F.R. § 3.54(c).  Accordingly, the Board considers 
them as distinct issues.

Additionally, as a procedural matter, the Board notes that 
the appellant submitted a February 2009 letter from the 
Veteran's mother.  This evidence was received after the last 
RO review and did not include a waiver.  The Board has, 
accordingly, reviewed the additional evidence.  The letter 
substantially repeats contentions that have been previously 
considered by the RO.  Accordingly, the Board concludes that 
there is no prejudice in proceeding with consideration of 
this case without affording the RO an opportunity to review 
the evidence in question.  


FINDINGS OF FACT

1.  The Veteran and appellant were married in October 2004.  
A common law marriage did not exist prior to this time.

2.  The Veteran died in March 2005, less than a year after 
his marriage to the appellant.  

3.  In a January 2006 rating decision, the RO denied service 
connection for the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  While the appellant is the Veteran's surviving spouse, 
the specific requirements for eligibility to death pension as 
a surviving spouse have not been met.  38 U.S.C.A. §§ 101(3), 
103, 1102 (West 2002); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.52, 
3.54, 3.206 (2008).

2.  While the appellant is the Veteran's surviving spouse, 
the specific requirements for eligibility for DIC as a 
surviving spouse have not been met.  38 U.S.C.A. §§ 101(3), 
103, 1102 (West 2002); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.52, 
3.54, 3.206 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a Veteran dies, his or her surviving spouse may be 
eligible to VA death benefits, to include DIC benefits, death 
compensation and death pension.  See 38 U.S.C.A. §§ 1121, 
1310 & 1541 (West 2002 & Supp. 2009); 38 C.F.R. § 3.50(a) 
(2008). 

The term "surviving spouse" means a person of the opposite 
sex who was legally married as defined by 38 C.F.R. § 3.1(j), 
was the spouse of the Veteran at the time of the Veteran's 
death and (1) lived with the Veteran continuously from the 
date of marriage to the date of the Veteran's death except 
where there was a separation which was due to the misconduct 
of, or procured by, the Veteran without the fault of the 
spouse; and (2) except as provided in § 3.55, has not 
remarried or has not since the death of the Veteran or, after 
September 19, 1962, lived with another person of the opposite 
sex and held himself or herself out openly to the public to 
be the spouse of such other person.  See 38 C.F.R. § 3.50 
(2008). 

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 C.F.R. § 3.1(j).  Proof of marriage 
may be established by documentation such as a certificate of 
marriage, affidavits, official reports or any other secondary 
evidence that supports the proposition that a marriage 
actually occurred.  See 38 C.F.R. § 3.205 (2008).  

The validity of a divorce decree regular on its face will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in the claim for VA 
benefits would be affected thereby.  See 38 C.F.R. § 3.206.  
In cases where recognition of the decree is thus brought into 
question, where the issue is whether the Veteran is single or 
married (dissolution of a subsisting marriage), there must be 
a bona fide domicile in addition to the standards of the 
granting jurisdiction respecting validity of divorce.  38 
C.F.R. § 3.206 (2008).

If the appellant is established as a surviving spouse, he or 
she may qualify for pension, death compensation, or DIC, if 
the marriage to a Veteran occurred before or during his 
service, or after his service if certain requirements are 
met.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.54 (2008).

Specifically, death pension may be paid to a surviving spouse 
who has married the Veteran either (a) one year or more prior 
to the Veteran's death; (b) for any period of time if a child 
was born of the marriage, or was born to them before the 
marriage; or (c) prior to the applicable delimiting dates of 
relevant periods of war. 38 C.F.R. § 3.54(a).   

Death compensation or DIC may be paid to a surviving spouse 
who has married the Veteran (a) before the expiration of 15 
years after termination of the period of service in which the 
injury or disease which caused the Veteran's death was 
incurred or aggravated; (b) for one year or more; or (c) for 
any period of time if a child was born of the marriage, or 
was born to them before the marriage.  38 C.F.R. §§ 3.54(b) & 
(c).  

In this case, a certificate from the Connecticut Department 
of Health indicates that the Veteran and appellant were 
married in October 2004, and remained married until the 
Veteran's death due to colon cancer in March 2005.  The 
evidence does not indicate that the parties ever divorced, 
nor is there any indication that their marriage was invalid 
due to legal impediment. 

For purposes of clarity, the record indicates that the 
Veteran was married once before from December 1997 until the 
marriage ended in divorce in April 2002.  The appellant was 
married twice before her marriage to the Veteran.  Both of 
her prior marriages ended in divorce in August 1986 and April 
1998.  

Therefore, as the evidence indicates that the Veteran and 
appellant were legally married from October 2004 until his 
death in March 2005, the appellant is established as a 
surviving spouse as defined by 38 C.F.R. § 3.50.  

With respect to eligibility to entitlement to death pension 
as a surviving spouse, however, the appellant is not eligible 
because she married the Veteran less than one year prior to 
his death in March 2005.  Moreover, the evidence of record 
does not indicate that the two had any children together.  
Additionally, their marriage did not occur until after the 
most recent delimiting date (January 1, 2001 for the Persian 
Gulf War).  Therefore, based on this evidence the appellant 
is not eligible as a surviving spouse for death pension.  

In support of her appeal, the appellant has submitted 
statements from friends that a common law marriage existed 
prior to October 2004.  This includes a statement by their 
minister, who believed that they were married since at least 
2001, as well as from another friend who knew the appellant 
and Veteran since the early 1990's and had believed that they 
were already married.  

Unfortunately, VA is bound by the laws of the jurisdiction 
where the alleged marriage is claimed to have occurred.  See 
38 C.F.R. § 3.205(a)(6).  In this case, the appellant and the 
Veteran cohabitated in the state of Connecticut, where common 
law marriage is not recognized.  See McAnemey v. McAnemey, 
165 Conn. 277, 285 (1973).

However, the Board notes that there are some circumstances in 
which a common law marriage may be recognized for VA purposes 
even if it is not recognized by the state where the appellant 
and the Veteran reside.

In Colon v. Brown, 9 Vet. App. 104 (1996), the Court of 
Appeals for Veterans Claims determined that in cases whether 
there is an impediment to entering into a common law 
marriage, if the appellant was unaware of the impediment, 
then an otherwise invalid common law marriage could be deemed 
valid.

Where an attempted marriage is invalid by reason of legal 
impediment, VA law allows for certain attempted marriages to 
be nevertheless "deemed valid" if (a) the attempted 
marriage occurred one year or more before the Veteran died; 
(b) the claimant entered into the marriage without knowledge 
of the impediment; (c) the claimant cohabited with the 
Veteran continuously from the date of the attempted marriage 
until his death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits. 38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52 
(2008).

The term "legal impediment" includes the requirement of a 
marriage ceremony by a jurisdiction that does not recognize 
common-law marriages.  VAOPGCPREC 58-1991.  If the provisions 
of 38 C.F.R. § 3.205(a) are satisfied as well as those of 38 
C.F.R. § 3.52, a signed statement by the claimant that she 
had no knowledge of an impediment to a marriage to the 
Veteran will be accepted as proof of the fact, in the absence 
of information to the contrary.  38 C.F.R. § 3.205(c) (2008).

Even if the parties were unaware that Connecticut does not 
recognize common-law marriages, the evidence does not 
indicate that a common law marriage existed.  First, despite 
some assertions in the record that the appellant and the 
Veteran lived together for many years, the evidence is clear 
that the Veteran was still married to his first wife until 
they divorced in April 2002.  

Moreover, the record contains a number of medical treatment 
documents from April 2004 (six months prior to his official 
marriage to the appellant), where the Veteran did not hold 
himself out as married.  Specifically, in one report, the 
Veteran listed himself as "single."  In other reports, he 
at different times stated to treating physicians that he 
"currently lives with his girlfriend" and that "his 
girlfriend is his support system."  

The statements by the Veteran's friends and family are 
probative as to whether a common-law marriage existed.  
However, the Board places greater probative value on the 
Veteran's own statements concerning the status of his 
relationship with the appellant.  

Therefore, since the Veteran and appellant were not married 
more than one year prior to his death, and since a common law 
marriage did not exist between the two parties, the appellant 
is not eligible as a surviving spouse for death pension 
benefits.  

Next, the Board considers the appellant's eligibility as a 
surviving spouse for DIC or death compensation.  Here, for 
the same reasons as noted above, she has was not married to 
the Veteran for more than a year prior to his death.  Unlike 
the requirements for death pension, however, eligibility for 
DIC or death compensation may also be established if the 
parties were legally married within 15 years of his release 
from the active duty period where his service connected 
disability originated.  

In this case, the Veteran had two periods of active duty 
which ended in June 1984 and October 1998, respectively.  
Additionally, the Board notes that the Veteran's marriage to 
the appellant occurred within 15 years of the end of his 
second period of active duty.  

However, the appellant is not eligible for DIC in any event 
because the RO has already determined in January 2006 that 
service connection for the cause of the Veteran's death was 
not warranted.  Since that decision was not appealed, it 
became final one year later and may not be reopened without 
the submission of new and material evidence.  See 38 C.F.R. 
§ 3.156 (2008).  Therefore, since the RO's January 2006 
decision denying service connection for the cause of the 
Veteran's death became final, the appellant is ineligible as 
a surviving spouse, and the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
or her in the procurement of service treatment records and 
other pertinent records, and providing an examination when 
necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA the Veteran's service treatment 
and personnel records, as well as any VA treatment records.  

Further, the appellant submitted marriage certificates, 
divorce decrees and statements from friends and family 
clarifying their relationship.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).







	(CONTINUED ON NEXT PAGE)


ORDER

Eligibility of the appellant as the Veteran's surviving 
spouse for purposes of death pension is denied. 

Eligibility of the appellant as the Veteran's surviving 
spouse for purposes of DIC and death compensation is denied.  




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


